EXAMINER'S AMENDMENT/COMMENT

This Office Action is in response to the After-Final Amendment filed 12/13/2021. As requested, claims 1, 14 and 15 have been amended.  
In response to the amendment, the 112(a) or 112, 2nd paragraph rejections of claims 1, 6, 10, 14, 17 and 21 have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 6, 10, 14, 17 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: systems and devices comprising a leg calf shells and a boot assembly are known as demonstrated by the prior art of record.  However, the systems and devices fail to teach or fairly suggest to one of ordinary skill in the art, alone or in combination, comprising “a strap configured to connect a side of the leg calf shell to the boot shell, wherein the strap comprises: a first ring; a first connector attached to a bottom portion of the first ring; a second ring; a second connector connected to a bottom portion of the second ring; a non-stretch cord configured in a loop with a first portion of the loop connecting to the first connector and a second portion of the loop connecting to the second connector; a hollow sheath positioned on a portion of the strap to be coaxial to the portion of the 
The prior art also fails to teach or fairly suggest to one of ordinary skill in the art, alone or in combination,  a device comprising “a strap configured to connect a side of the leg calf shell to the boot shell, wherein the strap comprises: a first buckle; a first connector attached to a bottom portion of the first buckle; a second buckle; a second connector connected to a bottom portion of the second buckle; a cord configured in a loop with a first portion of the loop connecting to the first connector and a second portion of the loop connecting to the second connector; a hollow sheath positioned coaxial to the cord; a first cover attached to the first connector and a first end of the hollow sheath to cover a first end of the hollow sheath and at least a portion of the first connector; and a second cover attached to the second connector and a second end of the hollow sheath to cover a second end of the hollow sheath and at least a portion of the second connector”, in combination with the other elements recited in claim 14.
Lastly, the prior art fails to teach alone or in combination, an apparatus comprising, “a first fastener; a first connector attached to a bottom portion of the first fastener; a second fastener; a second connector connected to a bottom portion of the second fastener; a cord configured in a loop with a first portion of the loop connecting to the first connector and a second portion of the loop connecting to the second connector; a hollow sheath positioned coaxial to the cord; a first cover attached to the first .
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KIM M LEWIS/Primary Examiner, Art Unit 3786